DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, and Species A (pyrazine derivative compounds) in the reply filed on 1 September 2021 is acknowledged.  The traversal is on the ground(s) that examination of all the claims would not be a serious burden, citing MPEP 803.  This is not found persuasive because Chapter 800 of the MPEP is limited to a discussion of applications filed under 35 U.S.C. 111(a) (see MPEP 801), while the instant application is a national stage applications submitted under 35 U.S.C. 371.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
An amendment to the specification and claims filed on 1 September 2021 are acknowledged. Claims 1-3, 5, 6, and 9 are amended; and claims 4, 10, and 11 are cancelled. Claims 1-3, 5-9, and 12-20 are pending; claims 12-20 are withdrawn; and claims 1-3 and 5-9 are presented for examination on the merits.
In response to the amendment filed on 1 September 2021, the objection to the abstract is maintained; the objection to the specification is withdrawn; the objection to the claims are changed; the claim objection warnings are withdrawn; rejections under 35 USC 112(a) are added; the rejections under 35 USC 112(b) are partially withdrawn and supplemented; the rejections under 35 USC 112(d) are withdrawn; and the rejections over the prior art are changed. Claims 2, 3, 5, and 6 are drawn to allowable subject matter.

Specification
The disclosure is objected to because of the following informalities: The abstract contains two instances of missing spacing between words on line 5 ("…fermentation,quickly andwith…".  
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding the last lines of claims 1 and 9, the limitation "CnH2n+1" must be changed to "CnH2n+1".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 9 have been amended to add the proviso that "when R''' is [CnH2n+1], n > 0". 
This limitation is new matter. The original disclosure does not provide support for a narrower range of n being a value from 1 to 20 when R''' is CnH2n+1. The only relative working examples are DQ3 and DQ4, for which R''' is CnH2n+1 and n is 0. [The working examples DQ1 and DQ2 lack the required three hydrogen atoms on the R''' ring required by claims 1 and 9.]

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
comprising a backbone structure selected from the listed group of structures. The specification does not explain the term "backbone," and customary usage suggests "backbone" is a central subunit of the compound. However, the disclosed examples are clearly whole molecules, as opposed to subunits of a compound. The compounds of claim 1 do not have open valence position(s) and therefore are not subunits of a compound. Claim 9 is indefinite for analogous reasons.
Claim 2 recites the limitation "a compound selected from the group consisting of: … , wherein the compound is protonated. However, the illustrated compounds are not protonated. This rejection can be overcome by inserted "a protonated form of" in line 2 prior to "a compound…" and deleting the limitation ", wherein the compound is protonated".
Dependent claims 5 and 6 are also unclear regarding the scope of "the compound" for the reasons set forth regarding claim 2. This rejection can be overcome by reciting "wherein deprotonation of the protonated form of the compound…" along with the suggested amendment to claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolos ("3-Aryl-1,2-dihydroquinoxalines," Chem Heterocycl Compd, 1986; newly cited).
Regarding claims 1 and 9, Kolos discloses a compound (VIb,VIe, VIIb, VIIe; R=H, R1=Cl, and R2=CH3 or C6H5; page 918) that has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where R and R' are each CnH2n+1 (n=0); R' is either a phenyl substituted with an alkyl group (VIb, VIIb) or C12H9 (VIe, VIIe); and R''' is CnH2nCl (n=0), where R'' and R''' are other than H.
Regarding the limitation "an aggregation induced emission (AIE) chemosensor," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Kolos does not explicitly teach that the disclosed compounds "exhibits aggregation induced emission properties." This property is interpreted to be inherent to Kolos's compounds VIb,VIe, VIIb, VIIe because these compounds satisfy the claimed limitations. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 7 and 8, the recited limitations only further limit the preamble of claim 1. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, it is held to be inherent that Kolos's compounds VIb,VIe, VIIb, VIIe exhibit aggregation induced emission upon exposure to a gaseous amine. This property is interpreted to be inherent because these compounds satisfies the claimed limitations. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Allowable Subject Matter
Claims 2, 3, 5, and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The closest prior art of record is Son ("Turning on Fluorescent Emission from C-Alkylation on Quinoxaline Derivatives," Org. Lett. 2008, 10, 23, 5401–5404; IDS, previously relied upon) in view of Xie ("An efficient iodine-DMSO catalyzed synthesis of quinoxaline derivatives," Tetrahedron 71 (2015) 1831-1837; previously cited and relied upon).
The cited prior art does not teach or suggest an aggregation induced emission (AIE) chemosensor comprising a protonated form of a compound selected from the group recited in claim 2.
Response to Arguments
Applicant's arguments filed on 1 September 2021 have been fully considered and are not fully persuasive or are moot in view of the new grounds of rejection.
It is noted that a corrected copy of the abstract has not been submitted.
Applicant's arguments do not specifically address the grounds of rejection under 35 USC 112(b) that are maintained.
The amendment to claims 1 and 9 to add the proviso that "when R''' is [CnH2n+1], n > 0" overcomes the rejections based upon anticipation by Son ("Turning on Fluorescent Emission from C-Alkylation on Quinoxaline Derivatives," Org. Lett. 2008, 10, 23, 5401–5404; IDS). However, it has necessitated new grounds of rejection under 35 USC 112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797